Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Marcus Sprow on April 6, 2021.

The application has been amended as follows: 
Claims 18-22 have been cancelled.
In claim 1 (patent claim 1),
	line 9: “its response to the” has been changed to --the processor response to the first and second--.
In claim 2 (patent claim 2),
	line 3: “through” has been changed to --through at least one of--.
In claim 11 (patent claim 10),
	lines 1-2: “the one or more” has been changed to --the first and second control means or the single--.
In claim 14 (patent claim 14),

line 3: “or” has been changed to --and/or--.
In claim 15 (patent claim 15),
	lines 1-2: “or each” has been deleted;
	line 2: “label” has been changed to --label indicative of the first showerhead and/or the second showerhead--;
line 3: “control means controls which” has been deleted; and
line 4: “outlet” has been changed to --outlet is controlled by the control means--.
In claim 16 (patent claim 14),
	line 9: “responses to the” has been changed to --a processor responses to the first and second--; and
	line 12: “request” has been changed to --request by the processor--.
In claim 17 (patent claim 17),
	lines 2-3: “at least one of” has been deleted; and
line 3: “or” has been changed to --and/or--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The language “processor” and “control action” are being interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph which being claimed for controlling fluid flow.  None of the prior art of record alone or in combination teaches a reconfigurable bathing apparatus and method as claimed, wherein the initial arrangement of a processor being arranged to control the fluid flow through the first fluid outlet of a first showerhead in response to a first control action and the fluid flow through the second fluid outlet of a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nguyen, Degraye et al., and Logan teach a similar bathing apparatus with a controller for controlling multiple outlets but lack the reconfiguration arrangement as indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/           Primary Examiner, Art Unit 3754